OPINION

MANSFIELD, J.,
delivered the opinion of the Court,
in which McCORMICK, P.J., and KELLER, PRICE, HOLLAND, WOMACK, and KEASLER, JJ., joined.
Appellant, Nikalai Dickerson, pled nob contendere to the charge of driving while intoxicated, first offense. The trial court assessed appellant’s punishment at incarceration for forty days in the Harris County Jail. On appeal, appellant argued that the trial court had erred in denying his motion to suppress certain key evidence against him, to wit: the results of blood alcohol tests made on his blood at a hospital shortly after the conduct for which he was ultimately convicted. The First Court of Appeals rejected appellant’s argument. Dickerson v. State, 965 S.W.2d 30, 31 (Tex.App.—Houston [1st Dist.] 1998). We granted appellant’s petition for discretionary review to determine whether the Court of Appeals had erred. See Tex.R.App. Proc. 66.3(b).
After reviewing the briefs of the parties and the relevant portions of the record, and after hearing oral argument, we conclude that our decision to grant appellant’s petition was improvident. Accordingly, we dismiss appellant’s petition. See Tex.R.App. Proc. 69.3.
JOHNSON, J. filed a dissenting opinion.
MEYERS, J., dissented without a written opinion.